Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “automatically generating, by a central processing unit (CPU) connected to the synchronous digital circuit, a debugging request to query the plurality of pipelines for state information by way of the debugging network” in combination with “providing the debugging request to the debugging network to query the plurality of pipelines for state information, wherein the debugging request is provided automatically in response to determining that a predetermined time period has elapsed” and “compiling the source code in the multi-threaded imperative programming language into a circuit description for a synchronous digital circuit, wherein the circuit description comprises data defining a debugging network connected to a plurality of pipelines”, as outlined in independent claims 1, 8, and 15.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738.  The examiner can normally be reached on Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113